NO. 12-22-00057-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE INTEREST OF                                        §   APPEAL FROM THE 307TH

A.B. AND D.B.,                                            §   JUDICIAL DISTRICT COURT

CHILDREN                                                  §   GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, D.B., filed a motion to dismiss this appeal. No decision has been delivered in
this appeal. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed.
See TEX. R. APP. P. 42.1(a)(1). We withdraw our ICWA order of April 5, 2022.
Opinion delivered April 14, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 14, 2022


                                         NO. 12-22-00057-CV


                    IN THE INTEREST OF A.B. AND D.B., CHILDREN



                                Appeal from the 307th District Court
                       of Gregg County, Texas (Tr.Ct.No. 2020-1859-DR)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.